98 N.Y.2d 642 (2002)
In the Matter of JAMES CLIFF, Appellant,
v.
P. BRADY, as Correction Officer at Great Meadow Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Submitted March 18, 2002.
Decided May 2, 2002.
Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing this CPLR article 78 proceeding, denied; motion for leave to appeal otherwise dismissed upon the ground that the other Appellate Division orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution.